                                                                                                                    jraQ          rxn




                                      United States District Court                                                     MAR 2 7 2020
                                         DISTRICT OF MONTANA BUTTE DIVISION
                                                                                                                    Clerk, U.S. District Court

 UNITED STATES OF AMERICA                                                       JUDGMENT IN A


 V.

                                                                                Case Number: CR 17-22-BU-DLC-2
 NICOLAE MUNTEAN                                                                USM Number: 83617-053
                                                                                John Rhodes
                                                                                Defendant’s Attorney


THE DEFENDANT:
       pleaded guilty to count(s)                            II

 □     pleaded nolo contendere to count(s) which was
       accepted by the court
 □     was found guilty on count(s) after a plea of not
       guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                   Offense Ended               Count
 18 U.S.C. § 1344(1) - Bank Fraud                                                                      06/23/2017                  2




The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


 im    The defendant has been found not guilty on count(s)
 K!    Count(s) I and III D is      K are dismissed with prejudice on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.



                                                                  March E7. 2020
                                                                  Date cff Imposition of Judgment


                                                                                L
                                                                  Signature of Judge

                                                                  Dana L. Christensen
                                                                  United States District Court
                                                                  Name and Title of Judge

                                                                  March 27. 2020
                                                                  Date
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                Judgment- Page 2 of8

DEFENDANT:                  NICOLAE MUNTEAN
CASE NUMBER:                CR17-22-BU-DLC-2


                                                      IMPRISONMENT


The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a total term of:

Time served. The defendant shall remain in the custody of the United States Marshal until he is transferred to the custody of
Immigration and Customs Enforcement(ICE)pursuant to its active detainer. The Court understands that ICE will ultimately extradite
the defendant to Romania.


 □     The court makes the following recommendations to the Bureau of Prisons:




 1^    The defendant is remanded to the custody of the United States Marshal. The Marshal shall notify ICE immediately, and the
       defendant shall remain in custody until ICE executes its immigration detainer.

 □     The defendant shall surrender to the United States Marshal for this district:


          □     at                                  □       a.m.        □     p.m.     on




          □     as notified by the United States Marshal.

 D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □     before 2 p.m. on
          □     as notified by the United States Marshal,
          □     as notified by the Probation or Pretrial Services Office.



                                                               RETURN

I have executed this judgment as follows:


        Defendant delivered on                                     to




at                                        with a certified copy of this judgment.




                                                                        UNITED STATES MARSHAL



                                                                        By;
                                                                        DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                Judgment - Page 3 of 8

DEFENDANT:                 NICOLAE MUNTEAN
CASE NUMBER:               CR 17-22-BU-DLC-2


                                               SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: three(3) years. The term of
supervision in this case will be inactive while the defendant resides outside the United States. Should the defendant return to
the United States, legally or illegally, he shall report within 72 hours of his return to the nearest United States Probation Office
and shall be subject to active supervision pursuant to this Judgment.

                                            MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            □    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse, {check if applicable)
 4.        You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution, (check if applicable)
 5.        You must cooperate in the collection of DNA as directed by the probation officer, {check if applicable)
 6.   □    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense, {check if applicable)
 7.   □    You must participate in an approved program for domestic violence, {check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                   Judgment- Page 4 of8

DEFENDANT:                  NICOLAE MUNTEAN
CASE NUMBER:                CR 17-22-BU-DLC-2


                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission ofthe court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy ofthis judgment containing these conditions. I understand additional information regarding these
conditions is available at httns://www.mtt).uscourts.gov/post-conviction-supervision.


 Defendant’s Signature                                                                             Date
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                               Judgment- Page 5 of8

DEFENDANT:                NICOLAE MUNTEAN
CASE NUMBER:               CR 17-22-BU-DLC-2


                                SPECIAL CONDITIONS OF SUPERVISION
1.      You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or
        without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
        violation of a condition of release. Failure to submit to search may be grounds for revocation. You must
        warn any other occupants that the premises may be subject to searches pursuant to this condition. You
        must allow seizure of suspected contraband for further examination.

2.      You must apply all monies received from income tax refunds, lottery winnings,judgments, and/or any
        other financial gains to outstanding court-ordered financial obligations.

3.      All employment must be approved in advance in writing by the probation officer. You must consent to
        third-party disclosure to any employer or potential employer.

4.      You must provide the probation officer with any requested financial information. You must not incur new
        lines of credit without prior approval of the probation officer. You must notify the probation officer of
        any material changes in your economic circumstances that might affect your ability to pay court-ordered
        financial obligations.

5.      You must refrain from excessive use of alcohol. Excessive use of alcohol is defined by this Court as .08
        BAG or above.


6.      You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
        consumption for the purpose of altering your mental or physical state. Psychoactive substances include,
        but are not limited to, synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice.

7.      You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used
        for recreational or medicinal purposes under state law.
 AO 245B(Rev. 11/19)Judgment in a Criminal Case                                                                         Judgment- Page 6 of 8

DEFENDANT:                  NICOLAE MUNTEAN
CASE NUMBER:                 CR17-22-BU-DLC-2


                                       CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties under the schedule of payments.
                                      Assessment                    JVTA               AVAA                      Fine             Restitution
                                                           Assessment**         Assessment*
 TOTALS                                   $100.00                  $ 0.00              S 0.00                    $.00              $34,340.00

           □              The determination of restitution is deferred until           An Amended Judgment in a Criminal Case
                          (A0245C) will be entered after such determination.
                          The defendant must make restitution (including community restitution) to the following payees in the
                          amount listed below.


         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of $34,340.00, jointly and severally with co-defendant Gavril Pidone Muntean (2:17-cr-00022-3) and Radu Tarzan Anghel
(2:17-cr-00022-l), to:

         AMERICAN BANK
         $1,300.00

         AMERICAN BANK & TRUST
         $2,230.00

         BANK OF THE WEST
         $2,300.00

         BANK OF THE WEST
         $2,050.00

         FIRST BANK & TRUST
         $1,750.00

         FIRST BOULDER VALLEY BANK
         $1,500.00

         FIRST INTERSTATE BANK
         $2,100.00

         FIRST SECURITY BANK
         $1,860.00

         LIBERTY NATIONAL BANK
         $1,450.00

         STOCKMAN BANK
         $1,950.00

         TRAIL WEST BANK
         $1,950.00

         VALLEY BANK
         $2,450.00

         WELLS FARGO BANK
         $1,950.00
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                            Judgment- Page 7 of8

DEFENDANT:                     NICOLAE MUNTEAN
CASE NUMBER:                    CR 17-22-BU-DLC-2



           WELLS FARGO BANK
           $3,250.00

           WELLS FARGO BANK
           $2,050.00

           WELLS FARGO BANK
           $2,400.00

           WELLS FARGO BANK
           $1,000.00

           WORTHINGTON FEDERAL SAVINGS BANK
           $800.00


 □       Restitution amount ordered pursuant to plea agreement $
 □       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
         the fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be
         subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
         The court determined that the defendant does not have the ability to pay interest and it is ordered that:
         1^    the interest requirement is waived for the         n       fine                           1^    restitution
         Q     the interest requirement for the                    □      fine                           □     restitution is modified as follows:

♦Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
     Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
♦*


      Findings for the total amount of losses are required under Chapters 109A, 110, 11OA, and 113 A of Title 18 for offenses committed on or after
***


September 13, 1994, but before April 23, 1996.
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                              Judgment-Page 8 of8

DEFENDANT:                     NICOLAE MUNTEAN
CASE NUMBER:                   CR 17-22-BU-DLC-2


                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A            Lump sum payments of$ 100 due immediately, balance due

         □    not later than                                    , or


              in accordance with           □      C,          □        D,       □       E, or               F below; or

 B       □    Payment to begin immediately (may be combined with                Q       C,           □      D, or              □       F below); or

 c       n    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                   (e.g, months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment;
              or



 D       □    Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                              over a period of
                                (e.g, months or years), to commence                          (e.g, 30 or 60 days) after release from
              imprisomnent to a term of supervision; or

 E       □    Payment during the term of supervised release will commence within                   (e.g, 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or

 F
              Special instructions regarding the payment of criminal monetary penalties:
              Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
              quarter, and payment shall be through the Bureau of Prisons’ Inmate Financial Responsibility Program.
              Criminal monetary payments shall be made to the Clerk, United States District Court, P.O. Box 8537, Missoula,
              MT 59807.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisomnent. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         Joint and Several
         See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and
         Several Amount, and corresponding payee, if appropriate.

         D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
         loss that gave rise to defendant's restitution obligation.
 □       The defendant shall pay the cost of prosecution.
 □       The defendant shall pay the following court cost(s):
 □       The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
